Exhibit 10.6 Citigroup Tower, 14 Floor, 33 Hua Yuan Shi Qiao Road Pudong, Shanghai, China 200120 Tel: 8621-6105-9000 Fax: 8621-6105-9100 www.allbrightlaw.com November 15, 2007 Intelisys Aviation Systems of America, Inc Keenway Limited Hong Kong Yi Tat International Investment Limited Fujian Jintai Tourism Developments Co., Ltd Fujian Jiaoguang Media Co., Ltd Re:Legal Opinion Regarding Corporate Structure and Reverse Takeover Ladies and Gentlemen: We are a firm of lawyers qualified to practice and practicing in the People’s Republic of China (the “PRC”), we have acted as Chinese Legal Counsel to Keenway Limited, a company organized and existing under the laws of the Cayman Islands (“Cayman Company”), its affiliates, Hong Kong Yi Tat International Investment Limited, a company organized and existing under the laws of the Hong Kong Special Administration Region, PRC (“Hong Kong Yi Tat”), Fujian Jintai Tourism Developments Co., Ltd, a wholly foreign-owned entity formed under the laws of the PRC (“Jintai Company” or “WFOE”) and Fujian Jiaoguang Media Co., Ltd, a PRC corporation (“Jiaoguang Company”) andhave been requested by the aforesaid parties to render an opinion with respect to (i) the legality of their ownership structure of the Cayman Company and its subsidiaries and affiliates; (ii) the validity and enforceability of the Contractual Arrangement (defined below) among the companies, in connection with the transaction contemplated by the Agreement (defined below). This legal opinion is furnished to you in connection with the Share Exchange Agreement (the “Agreement”), dated as of November 19, 2007, by and among the Cayman Company, its subsidiary Hong Kong Yi Tat, Intelisys Aviation Systems of America, Inc (“Intelisys”), a Delaware corporation, and Intelisys shareholders.
